Cary, J. "We affirm a good many unjust judgments against railways, because juries will find verdicts against them if there be any pretext for so doing, and unless on a record there is such a want of evidence to support the verdict, or what evidence there may be in that direction is so overwhelmed by opposing evidence that the verdict is glaringly wrong, we have no right to disturb it. The appellee sued and recovered for an injury sustained which as she, and nobody else, testified, occurred by the starting of a car while she was in the act of stepping off, after it had stopped on her signal. The car was south bound; the place where she said it stopped, the north line of a street coming to, but not crossing the street on which the car ran. There is some conflict among other witnesses whether the car stopped at the south line of the cross street, but none upon the subject that it did not stop at the north line, and that she got off while the car was in motion, and fell. To this manner of the accident the driver, conductor and two passengers testified. The judgment must be reversed and the cause remanded. Reversed and remanded.